Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 1 of 43 Page ID #:1512




                                  FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                         FOR THE NINTH CIRCUIT


                  UNITED STATES OF AMERICA,                No. 18-56657
                                  Plaintiff-Appellee,
                                                              D.C. No.
                                   v.                      2:17-cv-04446-
                                                              DSF-PLA
                  TAREK OBAID,
                                  Claimant-Appellant,
                                                             OPINION
                  CERTAIN RIGHTS TO AND INTERESTS
                  IN SHARES OF SERIES D PREFERRED
                  STOCK IN PALANTIR TECHNOLOGIES,
                                          Defendant.


                        Appeal from the United States District Court
                           for the Central District of California
                         Dale S. Fischer, District Judge, Presiding

                        Argued and Submitted September 11, 2019
                                  Pasadena, California

                                   Filed August 24, 2020

                    Before: Johnnie B. Rawlinson, Sandra S. Ikuta, and
                             Mark J. Bennett, Circuit Judges.

                               Opinion by Judge Rawlinson;
                                  Dissent by Judge Ikuta
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 2 of 43 Page ID #:1513




                 2                   UNITED STATES V. OBAID

                                            SUMMARY*


                 Personal Jurisdiction / In Rem Civil Forfeiture / Venue

                     The panel affirmed the district court’s order denying
                 Tarek Obaid’s motion to dismiss for lack of personal
                 jurisdiction and for lack of proper venue a civil forfeiture
                 case involving Obaid’s shares of stock in Palantir
                 Technologies, a corporation with its principal place of
                 business in California.

                     Obaid is a citizen of Saudi Arabia who wired $2 million
                 from his account in Switzerland to a bank in California to
                 purchase stock in Palantir. The government filed this in rem
                 civil forfeiture action against Obaid’s Palantir shares. Obaid
                 moved to dismiss the forfeiture action, contending that in
                 personam jurisdiction over him was necessary to adjudicate
                 this in rem action, and the district court was required to apply
                 the minimum contacts standard to determine whether he had
                 sufficient contacts with the forum.

                     The panel held that the United States Supreme Court’s
                 decision in Shaffer v. Heitner, 433 U.S. 186 (1977) (requiring
                 the application of a minimum contacts framework to each
                 person who claims ownership of property), addressed a quasi
                 in rem proceeding rather than a true in rem proceeding. The
                 panel held further that Tennessee Student Assistance Corp. v.
                 Hood, 541 U.S. 440 (2004), provided more direct guidance
                 for the issues before the panel. The panel concluded that
                 Hood supported its view that Shaffer was limited to quasi in

                     *
                      This summary constitutes no part of the opinion of the court. It has
                 been prepared by court staff for the convenience of the reader.
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 3 of 43 Page ID #:1514




                                   UNITED STATES V. OBAID                       3

                 rem actions and did extend to in rem actions, such as this one.
                 The panel held that the district court did not err when it
                 determined that the constitutional due process requirements
                 set forth in International Shoe Co. v. Washington, 326 U.S.
                 310 (1945), were inapplicable to this in rem action. In an in
                 rem action, the focus for the jurisdictional inquiry is the res,
                 in this case Obaid’s Palantir shares, rather than Obaid’s
                 personal contacts with the forum.

                     The panel held that venue was proper because sufficient
                 acts giving rise to the civil forfeiture occurred in the Central
                 District of California. The panel concluded that the
                 conspiratorial activity in the Central District was sufficient to
                 support venue given the relatively low standard set forth in
                 28 U.S.C. § 1355. The panel also held that whether Obaid
                 was involved in the conspiracy was immaterial to the venue
                 analysis.

                     Dissenting, Judge Ikuta wrote that the majority erred in
                 not applying Shaffer v. Heitner, and created a split with two
                 circuits that applied Shaffer and seven circuits that expressly
                 construed it to cover ordinary in rem proceedings. Judge
                 Ikuta would remand to the district court to conduct the
                 required minimum contacts analysis.
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 4 of 43 Page ID #:1515




                 4               UNITED STATES V. OBAID

                                        COUNSEL

                 David B. Rivkin (argued), Jonathan R. Barr, Lee A. Casey,
                 Mark W. DeLaquil, Elizabeth Price Foley, and Andrew M.
                 Grossman, Baker Hostetler LLP, Washington, D.C.; Jonathan
                 B. New, Baker Hostetler LLP, New York, New York; for
                 Claimant-Appellant.

                 Joshua L. Sohn (argued), Trial Attorney; Woo S. Lee, Deputy
                 Chief; Deborah Connor, Chief; Money Laundering and Asset
                 Recovery Section, United States Department of Justice,
                 Washington, D.C.; L. Ashley Aull, Chief, Criminal Appeals
                 Section; Nicola T. Hanna, United States Attorney; United
                 States Attorney’s Office, Los Angeles, California; for
                 Plaintiff-Appellee.

                 David L. Zifkin, Boies Schiller Flexner LLP, Santa Monica,
                 California; Matthew L. Schwartz, Boies Schiller Flexner
                 LLP, New York, New York; for Amicus Curiae Qentas
                 Holdings.
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 5 of 43 Page ID #:1516




                                  UNITED STATES V. OBAID                      5

                                          OPINION

                 RAWLINSON, Circuit Judge:

                     Appellant-claimant Tarek Obaid (Obaid) appeals the
                 district court’s order denying his motion to dismiss for lack
                 of personal jurisdiction and for lack of proper venue in this
                 civil forfeiture case involving his shares of stock in Palantir
                 Technologies (Palantir), a corporation with its principal place
                 of business in California. Reviewing de novo, we affirm the
                 judgment of the district court.

                 I. BACKGROUND

                     Obaid is a citizen of Saudi Arabia, who serves as the chief
                 executive officer of PetroSaudi International (PSI), an oil and
                 gas exploration company. In 2009, PSI entered into a joint
                 venture with 1Malaysia Development Berhad (1MDB), an
                 investment company wholly-owned by the government of
                 Malaysia.     1MDB was created to pursue economic
                 development for the benefit of the Malaysian people.
                 According to the government, 1MDB was riddled with fraud
                 from its inception, as multiple individuals conspired to divert
                 and launder billions of dollars from the fund. From 2009 to
                 2011, 1MDB and PSI arranged for the fraudulent transfer of
                 more than $1 billion from 1MDB to a Swiss bank account in
                 the name of Good Star Limited (Good Star Account). Jho
                 Low, a Malaysian national, was involved in the creation of
                 1MDB, and laundered more than $400 million through the
                 Good Star Account into the United States. Low then used the
                 laundered funds to, among other things, purchase luxury
                 items and real estate.
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 6 of 43 Page ID #:1517




                 6                   UNITED STATES V. OBAID

                     As the chief executive of PSI, Obaid allegedly facilitated
                 the 1MDB and PSI joint venture, including by signing various
                 documents to effectuate the transfers of money into the Good
                 Star Account. Additionally, Obaid personally received $153
                 million from the Good Star Account that was processed
                 through a bank account in New York and ultimately sent to
                 Obaid’s personal account in Switzerland. Relevant to this
                 appeal, Obaid wired $2 million from his account in
                 Switzerland to a bank in California to purchase 2,500,000
                 shares of Series D preferred stock in Palantir.1

                     As part of its efforts to recoup money fraudulently
                 obtained in the scheme, the government filed this in rem civil
                 forfeiture action against Obaid’s Palantir shares. In a lengthy
                 complaint, the government alleged that the Palantir shares
                 were forfeitable because they were derived from proceeds
                 traceable to the wire fraud and money laundering scheme
                 involving 1MDB and PSI. Contemporaneous with the action
                 brought against Obaid’s Palantir shares, the government filed
                 multiple civil forfeiture suits seeking to reclaim assets such
                 as luxury hotels, yachts, certain movies rights, and expensive
                 real estate in Beverly Hills, connected to the fraudulent
                 scheme. However, it is unclear from the complaint
                 whether—and to what extent—Obaid maintains an ownership
                 interest in the additional assets being sought by the
                 government in the related civil forfeiture actions.

                    Obaid confirmed his ownership of the Palantir shares and
                 subsequently moved to dismiss the forfeiture action,


                     1
                       Because this is an in rem action, the defendant in this appeal is
                 property—the Series D Palantir shares. See United States v. 2,164
                 Watches, More or Less Bearing a Registered Trademark of Guess?, Inc.,
                 366 F.3d 767, 771 (9th Cir. 2004).
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 7 of 43 Page ID #:1518




                                   UNITED STATES V. OBAID                      7

                 contending that the district court lacked personal jurisdiction
                 over him as the property owner. Obaid also maintained that
                 venue was improper because the disputed res, i.e., the Palantir
                 shares, was not alleged to be located in the Central District of
                 California. The district court rejected Obaid’s argument that
                 personal jurisdiction over him was required to adjudicate
                 rights to the named property. And the district court
                 concluded that venue was proper in the Central District,
                 reasoning that civil forfeiture actions may be brought in the
                 district “in which any of the acts or omissions giving rise to
                 the forfeiture occurred.” In the district court’s view, venue
                 was proper because multiple acts giving rise to the alleged
                 conspiracy occurred in the Central District.

                     Obaid moved for reconsideration of the district court’s
                 rulings and, in the alternative, to certify the rulings for
                 interlocutory appeal. The district court denied the motion for
                 reconsideration, but granted the motion to certify its ruling
                 for interlocutory appeal.

                 II. STANDARD OF REVIEW

                     A district court’s rulings on personal jurisdiction and
                 venue are reviewed de novo. See Myers v. Bennett Law
                 Offices, 238 F.3d 1068, 1071 (9th Cir. 2001).

                 III.   DISCUSSION

                     Obaid contends that the district court erred when it denied
                 his motion to dismiss for lack of personal jurisdiction.
                 According to Obaid, in personam jurisdiction over him was
                 necessary to adjudicate this in rem forfeiture action, and the
                 district court was required to apply the minimum contacts
                 standard established by United States Supreme Court
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 8 of 43 Page ID #:1519




                 8                 UNITED STATES V. OBAID

                 precedent to determine whether he had sufficient contacts
                 with the forum. Applying that standard, Obaid asserts that he
                 lacked sufficient contacts with the forum to satisfy due
                 process requirements. Obaid also challenges the district
                 court’s determination that venue was proper in the Central
                 District.

                     A. In Personam Jurisdiction in an In Rem Action

                     Obaid urges us to conclude that the district court erred
                 when it held that the United States Supreme Court’s decision
                 in Shaffer v. Heitner, 433 U.S. 186 (1977) does not control
                 the outcome of the jurisdiction issue in this in rem civil
                 forfeiture action. Obaid maintains that Shaffer squarely
                 stands for the proposition that all assertions of
                 jurisdiction—in rem, quasi in rem, and in personam—must
                 be evaluated according to a minimum contacts standard.

                      Before delving into the issues in this case, it is helpful to
                 distinguish among the types of potential jurisdiction in
                 federal cases. “In personam jurisdiction, simply stated, is the
                 power of a court to enter judgment against a person.” SEC v.
                 Ross, 504 F.3d 1130, 1138 (9th Cir. 2007). By contrast, in
                 rem jurisdiction is the court’s power to adjudicate rights over
                 property. See id. “Jurisdiction in rem is predicated on the
                 fiction of convenience that an item of property is a person
                 against whom suits can be filed and judgments entered. . . .”
                 United States v. Approximately $1.67 Million (US) in Cash,
                 Stock & Other Valuable Assets, 513 F.3d 991, 996 (9th Cir.
                 2008) (citation and internal quotation marks omitted). More
                 nebulous is the concept of quasi in rem jurisdiction:

                             A quasi in rem action is basically a
                         halfway house between in rem and in
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 9 of 43 Page ID #:1520




                                   UNITED STATES V. OBAID                       9

                         personam jurisdiction. The action is not really
                         against the property; rather, the action
                         involves the assertion of a personal claim
                         against the defendant of the type usually
                         advanced in an in personam action and the
                         demand ordinarily is for a money judgment,
                         although in some contexts the objective may
                         be to determine rights in certain property. The
                         basis for transforming the suit from one in
                         personam to an action against the defendant’s
                         property is the attachment or garnishment of
                         some or all of the property the defendant may
                         have in the jurisdiction.

                 Ventura Packers, Inc. v. F/V JEANINE KATHLEEN, 424 F.3d
                 852, 860 n.4 (9th Cir. 2005), as amended (citations and
                 alteration omitted).

                     Fortunately, there is no dispute that the underlying action
                 is in rem because “[a] forfeiture action is in rem.” $1.67
                 Million, 513 F.3d at 996 (citation omitted). The Supreme
                 Court recognizes a “sharp distinction between in rem civil
                 forfeitures and in personam civil penalties such as fines.”
                 United States v. Ursery, 518 U.S. 267, 275 (1996). While a
                 civil action to recover penalties is similar to a criminal
                 prosecution in that “it is the wrongdoer in person who is
                 proceeded against, in an in rem forfeiture proceeding, it is the
                 property which is proceeded against.” Id. at 283 (citation,
                 alteration, and internal quotation marks omitted). Thus in a
                 civil forfeiture proceeding in rem, “jurisdiction [is] dependent
                 upon seizure of a physical object.” Id. at 277 (citation
                 omitted). Here, the focus is on the district court’s jurisdiction
                 over the property in dispute, i.e., Obaid’s Palantir shares. See
                 Ross, 504 F.3d at 1138.
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 10 of 43 Page ID #:1521




                 10                UNITED STATES V. OBAID

                      To resolve this case we must decide which of two cases
                 is the more pertinent precedent. The first is Shaffer, which
                 involved a Delaware shareholder derivative suit against
                 Greyhound Corporation, as well as its officers and directors.
                 See 433 U.S. at 189–90. In conjunction with his action, the
                 plaintiff moved to sequester the Delaware property—stock in
                 Greyhound Corporation—of the individual defendants. See
                 id. at 190–91. Under Delaware law, the primary purpose of
                 “sequestration” was to use the property as a basis to “compel
                 the personal appearance of a nonresident defendant to answer
                 and defend a suit brought against him in a court of equity.”
                 Id. at 193 (citation omitted). The individual defendants
                 challenged the suit on personal jurisdiction grounds,
                 contending that they lacked sufficient contacts with Delaware
                 to satisfy the jurisdictional requirements of International
                 Shoe Co. v. Washington, 326 U.S. 310 (1945). See Shaffer,
                 433 U.S. at 192–93. The Delaware Supreme Court rejected
                 the defendants’ argument, holding that the quasi in rem
                 jurisdiction was predicated “on the presence of capital stock
                 [in Delaware], not on prior contact by defendants with this
                 forum.” Id. at 195 (quoting Greyhound Corp. v. Heitner,
                 361 A.2d 225, 229 (Del. 1976)).

                     The United States Supreme Court reversed the ruling of
                 the Delaware courts See id. In the Supreme Court’s view,
                 the same precepts that govern in personam jurisdiction, “fair
                 play and substantial justice,” also applied in Shaffer because
                 “judicial jurisdiction over a thing, is a customary elliptical
                 way of referring to jurisdiction over the interests of persons
                 in a thing.” Id. at 207 (citation, footnote reference, and
                 internal quotation marks omitted). Logically, this means that
                 “in order to justify an exercise of jurisdiction in rem, the basis
                 for jurisdiction must be sufficient to justify exercising
                 jurisdiction over the interests of persons in a thing.” Id.
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 11 of 43 Page ID #:1522




                                   UNITED STATES V. OBAID                      11

                 (footnote reference and internal quotation marks omitted).
                 “The standard for determining whether an exercise of
                 jurisdiction over the interests of persons is consistent with the
                 Due Process Clause is the minimum-contacts standard
                 elucidated in International Shoe.” Id. The Supreme Court
                 thus concluded that “all assertions of state-court jurisdiction
                 must be evaluated according to the standards set forth in
                 International Shoe and its progeny.” Id. at 212 (footnote
                 reference omitted).

                     Left with this conclusion from Shaffer, one might deduce
                 that Obaid’s position carries the day. But not so fast.
                 Another Supreme Court decision, Tennessee Student
                 Assistance Corp. v. Hood, 541 U.S. 440 (2004), decided some
                 twenty-five years after Shaffer, has something to say about in
                 rem jurisdiction and it does not say the same thing that
                 Shaffer seemingly says.

                     The Tennessee Student Assistance Corporation (TSAC)
                 is a government agency that administers student assistance
                 programs in the state of Tennessee. See id. at 443. Among
                 other things, TSAC guarantees student loans to residents of
                 Tennessee. See id. at 444. Hood was one such resident, and
                 she signed promissory notes for loans guaranteed by TSAC.
                 See id. Years after receiving the loans, Hood filed a “no
                 asset” bankruptcy petition. She did not mention her student
                 loans and those debts were not included in her discharge. See
                 id. Hood then reopened her bankruptcy petition for the
                 limited purpose of seeking a discharge of her student loans
                 pursuant to the “undue hardship” provision of the Bankruptcy
                 Code. See id. TSAC was named as a defendant. See id.
                 at 445.
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 12 of 43 Page ID #:1523




                 12               UNITED STATES V. OBAID

                     TSAC filed a motion to dismiss Hood’s complaint for
                 lack of jurisdiction, on the basis of the state’s sovereign
                 immunity under the Eleventh Amendment. See id. The
                 bankruptcy court, Sixth Circuit Bankruptcy Appellate Panel,
                 and the Sixth Circuit all agreed that states have no immunity
                 from suit in the bankruptcy context. See id.

                     The Supreme Court granted certiorari and affirmed. See
                 id. at 443. Rather than addressing the “broader question” of
                 whether states have no immunity from suit in the bankruptcy
                 context, the Court addressed the narrower question of
                 whether discharge of a student loan debt implicated Eleventh
                 Amendment immunity. See id. at 445. The Court’s answer
                 to this question was “no.” See id.

                     To resolve this question, the Court first clarified that
                 “[t]he discharge of a debt by a bankruptcy court is . . . an in
                 rem proceeding and that [b]ankruptcy courts have exclusive
                 jurisdiction over a debtor’s property.” Id. at 447 (citations
                 omitted). The Court noted that its precedent “has drawn a
                 distinction between in rem and in personam jurisdiction, even
                 when the underlying proceedings are, for the most part,
                 identical.” Id. at 453. For the purpose of adjudicating the
                 discharge claim, the bankruptcy court’s “jurisdiction is
                 premised on the res, not on the persona.” Id. at 450. The
                 Court concluded that the case did not implicate the Eleventh
                 Amendment because the bankruptcy court’s in rem
                 jurisdiction “allows it to adjudicate the debtor’s discharge
                 claim without in personam jurisdiction over the State.” Id. at
                 453 (citation omitted). “The bankruptcy court’s in rem
                 jurisdiction permits it to determine all claims that anyone,
                 whether named in the action or not, has to the property or
                 thing in question. . . . Id. at 448 (citation, alteration, and
                 internal quotation marks omitted). This conclusion follows
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 13 of 43 Page ID #:1524




                                   UNITED STATES V. OBAID                     13

                 because in an in rem action, “jurisdiction over the person is
                 irrelevant if the court has jurisdiction over the property.” Id.
                 (citation omitted). The Court emphasized that Hood did not
                 ask the bankruptcy court to exercise personal jurisdiction; she
                 simply wanted “a determination of the dischargeability of her
                 debt.” Id. For that reason, the Eleventh Amendment was not
                 implicated and the denial of TSAC’s motion to dismiss was
                 upheld. See id. at 455.

                     Neither of these two cases is precisely on point. Shaffer
                 addressed a quasi in rem proceeding rather than a true in rem
                 proceeding. See Ventura Packers, 424 F.3d at 860 n.4
                 (describing a quasi in rem proceeding as “a halfway house
                 between in rem and in personam jurisdiction” with the
                 “action not really against the property” but more “a personal
                 claim . . . of the type usually advanced in an in personam
                 action”). As noted in Shaffer, the primary purpose of
                 sequestration was “not to secure possession of property” but
                 to “compel the personal appearance of a nonresident
                 defendant to answer and defend a suit brought against him in
                 a court of equity.” 433 U.S. at 193 (citation omitted). In
                 other words, “the only role played by the property [was] to
                 provide the basis for bringing the defendant into court.” Id.
                 at 209 (footnote reference omitted). Indeed, once the
                 defendant made a general appearance before the court, the res
                 was released. See id. at 193. Unlike in a true in rem
                 proceeding, the seized property “[was] not the subject matter
                 of [the] litigation, nor [was] the underlying cause of action
                 related to the property.” Id. at 213. Thus, despite the Court’s
                 reference to in rem proceedings, it is apparent from its
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 14 of 43 Page ID #:1525




                 14                   UNITED STATES V. OBAID

                 analysis that Shaffer is limited to quasi in rem proceedings.2
                 There is no dispute that civil forfeiture does not involve the
                 quasi in rem proceedings contemplated by Shaffer, in which
                 the “action is not really against the property; rather, the action
                 involves the assertion of a personal claim against the
                 defendant of the type usually advanced in an in personam
                 action.” 4A C. Wright & A. Miller, Federal Practice and
                 Procedure § 1070 (4th ed. 2020).

                     This conclusion is supported by the failure of the Court to
                 expressly overrule its longstanding precedent anchoring in
                 rem jurisdiction to the presence of the res. See, e.g.,
                 Republic Nat. Bank of Miami v. United States, 506 U.S. 80,
                 84 (1992) (“Certainly, it long has been understood that a valid
                 seizure of the res is a prerequisite to the initiation of an in rem
                 civil forfeiture proceeding. . . .”) (citations omitted); see also
                 Kline v. Burke Constr. Co., 260 U.S. 226, 229 (1922)
                 (“Where the action is in rem the effect is to draw to the
                 federal court the possession or control, actual or potential, of
                 the res . . .”); Overby v. Gordon, 177 U.S. 214, 221 (1900)
                 (“An essential characteristic of a proceeding in rem is that
                 there must be a res or subject-matter upon which the court is
                 to exercise its jurisdiction. . . .”).


                      2
                        See also James Weinstein, The Federal Common Law Origins of
                 Judicial Jurisdiction, 90 Va. L. Rev. 169, 246 & n.28 (2004) (“In
                 continuing the common law process that gave rise to the in rem rules in
                 the first place, the Court has, for a variety of reasons (including forum
                 state interest, history, and considerations of individual fairness), decided
                 that most of the traditional in rem rules continue to square with its vision
                 of how state judicial authority should be allocated in our federal system.
                 Only where changed circumstances have rendered a traditional practice
                 outmoded and dysfunctional, as was the case with attachment jurisdiction
                 [in Shaffer], has the Court, in the best common law tradition, declared the
                 practice invalid.”).
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 15 of 43 Page ID #:1526




                                     UNITED STATES V. OBAID                           15

                     It would be “exceeding strange”3 if the Supreme Court
                 intended to eliminate the historical distinction between in
                 personam and in rem jurisdiction without explicitly saying so.
                 See United States v. Ten Thousand Dollars, 860 F.2d 1511,
                 1513 (9th Cir. 1988) (applying “traditional in rem principles”
                 in a forfeiture action).4 We should not assume that the
                 Supreme Court has implicitly overruled its precedent. See
                 Shalala v. Ill. Council on Long Term Care, Inc., 529 U.S. 1,
                 18 (2000) (“This Court does not normally overturn, or so
                 dramatically limit, earlier authority sub silentio. . . .”). In our
                 view, the more reasonable interpretation of Shaffer limits it to
                 the scenario presented to the Court—a quasi in rem statutory
                 scheme.

                      The Supreme Court evidently did not sweep away
                 traditional in rem principles in Shaffer, as it relied on those
                 same principles almost thirty years later in Hood to conclude
                 that “the bankruptcy court’s jurisdiction is premised on the
                 res, not on the persona.” Hood, 541 U.S. at 450. We are
                 persuaded that Hood provides more direct guidance for the
                 issue we are called upon to decide. Unlike in Shaffer, Hood
                 involved a true in rem case. In this case and in Hood, the res
                 is the subject of the action, not a substitute for the person who
                 is the subject of the action. See Shaffer, 433 U.S. at 213
                 (explaining that the property was “not the subject matter of
                 this litigation”).

                     3
                       William Shakespeare, The Merchant of Venice, Act 1, Scene 1. The
                 dissent maintains that the Supreme Court “explicitly said” that it was
                 overruling decades of precedent governing in rem jurisdiction. Dissenting
                 Opinion, p.38–39. However, it is notable that the dissent does not point
                 to one in rem case that the Supreme Court overruled in Shaffer.
                     4
                      The dissent ignores this language in its citation of this case. See
                 Dissenting Opinion, p.40.
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 16 of 43 Page ID #:1527




                 16                  UNITED STATES V. OBAID

                     The dissent’s attempt to restrict Hood’s application of
                 traditional in rem principles to bankruptcy cases where the
                 absent party is the creditor, rather than the debtor, is
                 unpersuasive. The Court was clear that its jurisdiction was
                 “premised on the res,” see Hood, 541 U.S. at 448, and that
                 “jurisdiction over the person is irrelevant if the court has
                 jurisdiction over the property.” Id. at 453 (citation omitted).
                 Contrary to the characterization in the dissent of our
                 “misunderstanding of the nature of bankruptcy proceedings”
                 and our misreading of Hood, Dissenting Opinion, 34, we fully
                 understand and faithfully apply the statutory bankruptcy
                 scheme as interpreted by the Supreme Court in Hood. Under
                 28 U.S.C. § 1334(e), bankruptcy courts have “exclusive
                 jurisdiction of all the property, wherever located, of the
                 debtor as of the commencement of such case, and of property
                 of the estate.” Thus, in rem bankruptcy jurisdiction
                 “essentially creates a fiction that the property—regardless of
                 actual location—is legally located within the jurisdictional
                 boundaries of the district in which the court sits.” Beck v.
                 Fort James Corp. (In re Crown Vantage, Inc.), 421 F.3d 963,
                 971 (9th Cir. 2005) (citation omitted) (emphasis in the
                 original).5 The jurisdictional statute here creates a similar
                 legal fiction, providing that a “forfeiture action or proceeding
                 may be brought in the district court for the district in which
                 any of the acts or omissions giving rise to the forfeiture
                 occurred,” even if the property is located in a foreign country.
                 28 U.S.C. § 1355(b).




                      5
                       The dissent elides our reliance on this precedent, preferring to
                 reference only a treatise cited in Hood. See Dissenting Opinion, p.36.
                 The dissent’s only attempted response to the express language in Hood is
                 to seek to blunt its impact through resorting to “context.” Id.
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 17 of 43 Page ID #:1528




                                      UNITED STATES V. OBAID                            17

                     The discharge of a debt by a bankruptcy court is “an in
                 rem proceeding.” Hood, 541 U.S. at 447. Although the
                 bankruptcy court’s discharge order “operat[es] as an
                 injunction to prohibit creditors from attempting to collect or
                 to recover the debt,” the court need not have personal
                 jurisdiction over the creditor. Id.6

                     If we adopt the broad reasoning of Shaffer advocated by
                 Obaid and the dissent, we would be discarding a longstanding
                 body of Supreme Court authority. We hasten to add that we
                 do not read Hood as overruling or purporting to overrule
                 Shaffer. Rather, we conclude that each survives in its
                 respective sphere: Shaffer in the realm of quasi in rem
                 jurisdiction and Hood in the realm of in rem jurisdiction.7



                      6
                        The dissent states that “[n]othing in Hood suggests that a court may
                 exercise in rem jurisdiction without personal jurisdiction over the owner
                 of the res.” Dissenting Opinion, p. 36. But Hood is clear that in rem
                 jurisdiction is “premised on the res, not on the persona”—this statement
                 would make no sense if the personal jurisdiction is also necessary.
                 541 U.S at 450. The “owner of the res” is “persona” not “res.” In rem
                 jurisdiction does not include an additional personal jurisdiction
                 requirement over the debtor: the debtor filed the petition and 28 U.S.C.
                 § 1334(e) provides the bankruptcy court with “exclusive jurisdiction of all
                 the property . . . of the debtor . . . and of property of the estate.” In
                 accordance with traditional in rem principles, jurisdiction over property
                 is all that is required. See also United States v. Gurley, 434 F.3d 1064,
                 1068 (8th Cir. 2006) (holding that when the “government, as a creditor,
                 asserted a right to payment” through filing a proof of claim in debtor’s
                 bankruptcy proceeding, “there was no need to establish personal
                 jurisdiction over” the debtor “[b]ecause it was an in rem proceeding”).
                     7
                        Contrary to the dissent’s unpersuasive reading of Hood, see
                 Dissenting Opinion, p.36, everything in Hood points to the court’s in rem
                 jurisdiction without regard to personal jurisdiction over the owner of the
                 res. See 541 U.S. at 447.
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 18 of 43 Page ID #:1529




                 18               UNITED STATES V. OBAID

                      The dissent concedes that in the forty-plus years since
                 Shaffer was decided, no court has dismissed a civil forfeiture
                 action for lack of personal jurisdiction over a claimant. See
                 Dissenting Opinion, p.43 n.12. The dissent attempts to
                 minimize this fact by saying that “this is to be expected.” See
                 id. We beg to differ. Generally, when the Supreme Court
                 makes a sweeping change in a fundamental legal theory, there
                 is a tsunami of reversals in the lower courts applying the new
                 precedent. One need only compare the legal aftermath of the
                 Supreme Court’s decision in Ashcroft v. Iqbal, 556 U.S. 662
                 (2009), to make the point. Iqbal redefined the pleading
                 standards under Rule 8 of the Federal Rules of Civil
                 Procedure, see id. at 678–80, and prompted a barrage of
                 dismissals. See Daniel W. Robertson, In Defense of
                 Plausibility: Ashcroft v. Iqbal and What the Plausibility
                 Standard Really Means, 38 Pepp. L. Rev. 111, 140 (2010)
                 (“In the few months since the decision in Iqbal came down,
                 it has resulted in the dismissal of 1500 district court and 100
                 appellate court cases, many if not most of which would
                 probably have survived; more dismissals are pending.”)
                 (citation omitted).

                     Nevertheless, we acknowledge that two of our sister
                 circuits have noted in passing that Shaffer requires a
                 minimum contacts analysis in an in rem proceeding. In
                 United States v. Batato, 833 F.3d 413 (4th Cir. 2016), on
                 which the dissent relies to support its reading of Shaffer, the
                 Fourth Circuit acknowledged that “Shaffer provides only
                 limited guidance as to how to proceed.” Id. at 423. Contrary
                 to the dissent’s contention that the Court “applied” Shaffer to
                 require satisfaction of International Shoe in an in rem action,
                 the Batato panel “assume[d] without deciding that a
                 traditional, state-based minimum contacts approach is
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 19 of 43 Page ID #:1530




                                     UNITED STATES V. OBAID                           19

                 appropriate” in a forfeiture action. Id. (footnote reference
                 omitted).8

                     Obaid also cites a Second Circuit case, LiButti v. United
                 States, 178 F.3d 114 (2d Cir. 1999), for the proposition that
                 “in rem jurisdiction cannot lie to adjudicate ownership of
                 shares owned by a non-resident . . . when the shareowner
                 lacks minimum contacts with the forum.” But the Second
                 Circuit’s holding was not as sweeping as Obaid contends.

                     LiButti involved litigation over the ownership of a
                 racehorse, “Devil His Due.” Id. at 116. When the IRS issued
                 a levy against the horse, contending that LiButti owned it, his
                 daughter brought a wrongful levy action, claiming that she,
                 not her father, was the owner. See id. at 116–17. While the
                 case was pending on appeal, the daughter entered into a
                 syndicate agreement dividing ownership of the horse into
                 shares, half of which were sold to a third party. See id. at
                 117. When the IRS ultimately prevailed on appeal, it sought
                 restitution for the full value of “Devil His Due” from the
                 daughter and the third party. Id. at 118. The Second Circuit
                 determined that the third party could not be compelled to pay
                 restitution because the court had no personal or in rem
                 jurisdiction under a minimum-contacts analysis. See id. at
                 122–23. Contrary to Obaid’s contention, the court did not
                 dismiss the in rem action for lack of jurisdiction—it upheld
                 the determination about the ownership of the horse,
                 notwithstanding any lack of jurisdiction over the third party
                 claimant. See id. at 120. The court simply held that the third



                     8
                       Faced with these explicit statements from the Batato decision, the
                 dissent again falls back on “context” to spin its analysis. Dissenting
                 Opinion, p.40 n.9.
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 20 of 43 Page ID #:1531




                 20                  UNITED STATES V. OBAID

                 party could not be ordered to reimburse the IRS. See id.
                 at 122–23.9

                     We are not persuaded by the lukewarm discussion of
                 Shaffer by the Fourth Circuit and the Second Circuit. Neither
                 are the other cases cited by the dissent of sufficient
                 persuasive value to undermine our analysis of the Shaffer
                 decision. For starters, not one of the cases cited by the
                 dissent involves a civil forfeiture action, which is governed
                 by a statute expressly allowing a forfeiture action to be
                 brought in any district “in which any of the acts or omissions
                 giving rise to the forfeiture occurred,” even if the property “is
                 located in a foreign country.” 28 U.S.C. § 1355(b)(1)(A),
                 (b)(2). Consequently none of the cases, or the dissent for that
                 matter, grapples with the application of Shaffer to civil
                 forfeiture proceedings brought under a statute conferring
                 exclusive jurisdiction. A brief discussion of each of the cases
                 confirms this observation.

                      •   Inland Credit Corp. v. M/T Bow Egret, 556 F.2d 756,
                          757 (5th Cir. 1977) - admiralty case brought in rem
                          against the vessel and in personam against the owner
                          of the vessel. Cites Shaffer for its “philosophy”
                          without analysis and notes that it was decided “in a
                          quite different context”—but did not apply Shaffer.
                          Id. The dissent quotes an order denying a petition for
                          rehearing. The underlying opinion expressly declined
                          to address the question: “We need not decide in the
                          present case whether the philosophical underpinnings
                          of the system of in rem jurisdiction in admiralty have


                      9
                       The dissent once more resorts to analytic gyrations in an effort to
                 twist the Second Circuit decision to more closely mirror Shaffer. See
                 Dissenting Opinion, p.40 n.9.
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 21 of 43 Page ID #:1532




                                  UNITED STATES V. OBAID                     21

                        been critically shaken. . . .” 552 F.2d 1148, 1152 (5th
                        Cir. 1977).

                    •   Pickens v. Hess, 573 F.2d 380, 387 (6th Cir. 1978) -
                        a case addressing in personam jurisdiction. Cites
                        Shaffer in a see also citation, without analysis, to
                        support the proposition that the modern view of
                        jurisdiction does not “herald[] the eventual demise of
                        all restrictions on the personal jurisdiction of state
                        courts.” Id. (citation omitted).

                    •   Lakeside Bridge & Steel Co. v. Mountain State Const.
                        Co., Inc., 597 F.2d 596, 600–02 (7th Cir. 1979) - a
                        case addressing in personam jurisdiction. Restates
                        the holding of Shaffer, without analysis, to support
                        application of International Shoe to the question of in
                        personam jurisdiction over a non-resident defendant,
                        not jurisdiction over a res. Characterizes the
                        Delaware court’s exercise of jurisdiction as “in rem
                        jurisdiction to sequester shares of stock and stock
                        options” even though the action was quasi in rem. Id.
                        at 601.

                    •   Salazar v. Atlantic Sun, 881 F.2d 73, 76, 80 (3d Cir.
                        1989) - admiralty case. Distinguishes Shaffer on the
                        basis that Shaffer did not arise “in the admiralty
                        context,” and rejected a due process claim raised by
                        the owner. Id. at 76.

                    •   Pittsburgh Terminal Corp. v. Mid Allegheny Corp.,
                        831 F.2d 522, 525 (4th Cir. 1987) - a case addressing
                        in personam jurisdiction.           Recognizes that
                        International Shoe addresses in personam jurisdiction
                        and agrees with our interpretation that in Shaffer, “the
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 22 of 43 Page ID #:1533




                 22                   UNITED STATES V. OBAID

                           litigation there was not related to the property [and]
                           the only role played by the property was to bring the
                           defendants before the court.” Id. at 526.

                     As stated previously, not one of the cited cases purported
                 to address civil forfeiture proceedings. Thus, the dissent’s
                 declaration of a circuit conflict is much exaggerated,
                 particularly in view of the lack of any mention in Shaffer of
                 overruling the legion of cases embodying principles of in rem
                 jurisdiction. And the Supreme Court has continued to
                 recognize in rem jurisdiction predicated on presence of the
                 res in civil forfeiture proceedings post-Shaffer. See, e.g.,
                 Republic Nat. Bank of Miami v. United States, 506 U.S. 80,
                 84–85 (1992). We are persuaded that Hood supports our
                 view that Shaffer is limited to quasi in rem actions and does
                 not extend to in rem actions. See Hood, 541 U.S. at 453
                 (noting the distinction in Supreme Court precedent between
                 in rem and in personam jurisdiction).10




                      10
                        The law review articles cited by the dissent—all of them published
                 before the Supreme Court’s decision in Hood—are similarly unpersuasive
                 on the issue of jurisdiction in forfeiture proceedings. At best,
                 commentators at the time confirmed that the effect of Shaffer on in rem
                 forfeiture proceedings is uncertain. See, e.g., Andreas Lowenfeld, In
                 Search of the Intangible: A Comment on Shaffer v. Heitner, 53 N.Y.U.L.
                 Rev. 102 (1978) (“The debate goes on whether Shaffer v. Heitner really
                 overruled Pennoyer v. Neff [95 U.S. 714 (1878)], whether Seider v. Roth
                 [216 N.E.2d 312 (N.Y. 1966)] can survive after Shaffer, [and] whether one
                 can build an effective structure to enforce judgments obtained in forum 1
                 against assets maintained in (or removed to) forum 2. . . .”); Angela M.
                 Bohmann, Applicability of Shaffer to Admiralty in Rem Jurisdiction,
                 53 Tul. L. Rev. 135, 141 (1978–79); Kenneth G. Whyburn, Attachment
                 Jurisdiction After Shaffer v. Heitner, 32 Stan. L. Rev. 167, 167 n.1 (1979).
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 23 of 43 Page ID #:1534




                                    UNITED STATES V. OBAID                       23

                     B. Venue

                     Under 28 U.S.C. § 1355(b)(1)(A), in a civil forfeiture
                 action venue is appropriate in “the district court for the
                 district in which any of the acts or omissions giving rise to
                 the forfeiture occurred.” The government emphasizes that the
                 words “any acts” encompass acts committed in furtherance of
                 the conspiracy. Obaid responds that this interpretation is too
                 broad. In contrast, he focuses on the “giving rise to the
                 forfeiture” language of section 1355.               Under his
                 interpretation, only a specific criminal act that took place in
                 the Central District, directly implicating the Palantir shares,
                 would establish venue.

                     We conclude that Obaid’s preferred interpretation is much
                 too narrow and ignores the antecedent language in section
                 1355 permitting venue in the district where “any acts” of the
                 conspiracy occurred. 28 U.S.C. § 1355(b)(1)(A). His
                 interpretation is also inconsistent with the legislative history
                 of section 1355. The Congressional analysis of section
                 1355(b)(1) explained that its enactment “would be a great
                 improvement over current law,” because the government
                 would no longer be compelled “to file separate forfeiture
                 actions in each district in which the subject property is
                 found.” 137 Cong. Rec. 31538 (Nov. 13, 1991). Contrary to
                 Obaid’s assertion, section 1355(b)(1) broadened, not
                 narrowed, the scope of civil forfeiture suits “by providing that
                 the court in the district where the acts giving rise to the
                 forfeiture occurred has jurisdiction over the forfeiture action.”
                 Id.

                     The threshold inquiry under section 1355 is whether
                 “sufficient acts . . . giving rise to the forfeiture” took place in
                 the Central District. $1.67 Million, 513 F.3d at 996. As
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 24 of 43 Page ID #:1535




                 24                UNITED STATES V. OBAID

                 alleged, the Palantir shares were purchased using funds
                 traceable to a $700 million transfer to the Good Star Account
                 as part of the 1MDB scheme. Some of the alleged acts in
                 furtherance of the conspiracy were conducted in the Central
                 District, including expensive real estate purchases in Beverly
                 Hills, the financing of a motion picture, and the purchase of
                 the Palantir shares. Purchasing real estate in Beverly Hills
                 and shares of stock in Palantir are not per se criminal acts.
                 However, if the purchases were a mechanism to launder
                 proceeds in furtherance of the 1MDB scheme, “sufficient
                 acts” giving rise to the forfeiture occurred in the Central
                 District, thus making venue proper. See id. We thus
                 conclude that the conspiratorial activity in the Central District
                 was sufficient to support venue in that district, given “the
                 relatively low standard set forth in section 1355.” Batato,
                 833 F.3d at 420.

                     Finally, Obaid’s assertion that the actions of third parties
                 in the Central District (co-conspirators) cannot serve as a
                 proxy to establish venue based on his conduct, misses the
                 point. This civil forfeiture action is not premised on Obaid’s
                 conduct; rather, the action is predicated on whether the
                 Palantir shares, i.e., the res, are traceable to the proceeds of a
                 crime. See Ross, 504 F.3d at 1138. Accordingly, whether
                 Obaid was involved in the conspiracy is immaterial to the
                 venue analysis.

                 IV.     CONCLUSION

                     The Supreme Court decision in Hood supports our
                 conclusion that the district court did not err when it
                 determined that the constitutional due process requirements
                 set forth in International Shoe were inapplicable to this in
                 rem action. The Court’s decision in Shaffer addressed quasi-
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 25 of 43 Page ID #:1536




                                     UNITED STATES V. OBAID                           25

                 in-rem actions rather than in rem actions directed solely
                 toward a res instead of property seized as a substitute for the
                 defendant. In an in rem action, the focus for the jurisdictional
                 inquiry is the res, in this case Obaid’s Palantir shares, rather
                 than Obaid’s personal contacts with the forum.11 Finally,
                 venue was proper because sufficient acts giving rise to the
                 civil forfeiture occurred in the Central District.

                     AFFIRMED.



                 IKUTA, Circuit Judge, dissenting:

                     With one stroke, the majority has swept away Shaffer v.
                 Heitner, the Supreme Court’s landmark decision ensuring that
                 “traditional notions of fair play and substantial justice” apply
                 to all persons with property subject to adjudication, regardless
                 of the Latin label attached to the proceeding. 433 U.S. 186,
                 212 (1977). Shaffer held that a court cannot extinguish a
                 person’s property rights unless it first obtains personal
                 jurisdiction over that person, and eliminated a 100-year-old
                 rule to the contrary as “fundamentally unfair.” Id. Instead of
                 applying Shaffer, the majority applies the principles of in rem
                 jurisdiction that Shaffer rejected as lacking “substantial
                 modern justification.” Id. In doing so, the majority creates
                 a split with two circuits that have faithfully applied Shaffer
                 and seven circuits that have expressly construed it to cover
                 ordinary in rem proceedings. The majority’s attempt to


                     11
                        Because we conclude that the district court correctly determined
                 that Shaffer did not extend to this in rem action, we do not address
                 whether Obaid had sufficient contacts with the forum as to satisfy the
                 constitutional due process requirements set forth in International Shoe.
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 26 of 43 Page ID #:1537




                 26                   UNITED STATES V. OBAID

                 bolster its opinion with an irrelevant bankruptcy case,
                 Tennessee Student Assistance Corp. v. Hood, 541 U.S. 440
                 (2004), is unavailing. Because Shaffer adopted a principle of
                 fairness and equity that the majority now ignores, I dissent.

                                                       I

                     Obaid, a resident of Saudi Arabia and Switzerland,
                 purchased 2.5 million shares of stock in Palantir
                 Technologies Inc. by wiring funds to Palantir’s bank in
                 Northern California. Obaid states that the Palantir stock
                 certificate is currently held by a bank in Switzerland.
                 Although the government argues that the shares are deemed
                 to be present in Delaware as a matter of Delaware law, there
                 is no dispute that the shares are not in California.1

                     The government commenced a forfeiture action to gain
                 possession of the Palantir shares on the grounds that Obaid
                 had been engaged in a criminal conspiracy and the Palantir
                 shares were traceable to funds indirectly linked to the
                 conspiracy. The government brought this suit in the Central
                 District of California based on a statute allowing a forfeiture
                 action to be brought where “any of the acts or omissions
                 giving rise to the forfeiture occurred,” even when the assets
                 subject to forfeiture are located in a foreign country.
                 28 U.S.C. § 1355(b)(1)(A), (b)(2). In this case, the specific
                 acts “giving rise to the forfeiture” that allegedly took place in


                      1
                       For this reason, the majority’s suggestion that it is merely honoring
                 “the historical distinction between in personam and in rem jurisdiction,”
                 Maj. at 15, is incorrect. Whereas traditional in rem principles gave courts
                 jurisdiction “based on the court’s power over property within its territory,”
                 Shaffer, 433 U.S. at 199, there is no dispute that Obaid’s Palantir shares
                 are neither within the court’s territory nor its control.
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 27 of 43 Page ID #:1538




                                   UNITED STATES V. OBAID                       27

                 the Central District of California are vague. According to the
                 government, certain conspirators not including Obaid, while
                 engaged in a phase of the alleged criminal conspiracy not
                 involving Obaid, used proceeds generated by the conspiracy
                 to purchase property in Beverly Hills and then sent emails
                 abroad. Over Obaid’s objections, the district court ruled it
                 had in rem jurisdiction over the Palantir shares, even though
                 it lacked personal jurisdiction over Obaid. This interlocutory
                 appeal followed.

                                                 II

                     Does a district court have jurisdiction over a person’s
                 property solely because alleged co-conspirators took some
                 actions within the court’s territorial jurisdiction? Forty years
                 ago, the Supreme Court decisively said no—that jurisdiction
                 over Obaid’s property in such circumstances “is
                 fundamentally unfair to the defendant” and offends
                 “[t]raditional notions of fair play and substantial justice.”
                 Shaffer, 433 U.S. at 212. Contrary to the majority’s efforts to
                 minimize Shaffer v. Heitner, this decision constituted a
                 dramatic shift in the Supreme Court’s jurisprudence.

                                                A

                     In Shaffer, a plaintiff filed a shareholder derivative suit in
                 Delaware against a corporation and various individual
                 defendants, and at the same time obtained an order
                 sequestering the individual defendants’ Delaware property.
                 Id. at 190–91. The defendants argued that the sequestration
                 order violated their due process rights because they lacked
                 sufficient contacts with Delaware. Id. at 193. The Delaware
                 court rejected this argument, relying on a state statute that
                 authorized courts to sequester property in order to compel the
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 28 of 43 Page ID #:1539




                 28                     UNITED STATES V. OBAID

                 personal appearance of a nonresident defendant; under this
                 statute, the Delaware court had quasi in rem jurisdiction. Id.
                 at 193–94.

                     The Supreme Court reversed, and used the case as a
                 vehicle for radically reformulating the law of in rem
                 jurisdiction.

                      The Court first explained the historical roots of in
                 personam and in rem jurisdiction. Under “the century-old
                 case of Pennoyer v. Neff,” a court’s authority was based on its
                 “power over either persons or property.” Id. at 196, 199
                 (citing 95 U.S. 714 (1878)). If the court’s jurisdiction was
                 based on its authority over the person, the court had “in
                 personam” jurisdiction; if “based on the court’s power over
                 property within its territory,” the court had “in rem” or “quasi
                 in rem” jurisdiction. Id. at 199. Although the Court
                 recognized the difference between judgments in rem and
                 quasi in rem,2 that distinction did not affect its analysis. The
                 Court explained that it would “for convenience generally use



                      2
                          The Court explained:

                            A judgment in rem affects the interests of all persons in
                            designated property. A judgment quasi in rem affects
                            the interests of particular persons in designated
                            property. The latter is of two types. In one the plaintiff
                            is seeking to secure a pre-existing claim in the subject
                            property and to extinguish or establish the nonexistence
                            of similar interests of particular persons. In the other
                            the plaintiff seeks to apply what he concedes to be the
                            property of the defendant to the satisfaction of a claim
                            against him.

                 Shaffer, 433 U.S. at 199 n.17.
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 29 of 43 Page ID #:1540




                                      UNITED STATES V. OBAID                             29

                 the term ‘in rem’ in place of ‘in rem and quasi in rem.’” Id.
                 at 199 n.17.

                     Shaffer then described the development of in personam
                 jurisdiction. After Pennoyer, courts asserted personal
                 jurisdiction over a defendant when the defendant was not
                 present within the state only in certain limited circumstances.
                 Id. at 200–02. But International Shoe Co. v. Washington
                 dramatically expanded jurisdiction over absent defendants.
                 See id. at 203–04 (citing International Shoe, 326 U.S. 310,
                 317–19 (1945)). Under International Shoe, due process did
                 not require the defendant’s presence. A defendant “not
                 present within the territory of the forum” could be subject to
                 a judgment in personam so long as he had “certain minimum
                 contacts with [the forum] such that the maintenance of the
                 suit does not offend traditional notions of fair play and
                 substantial justice.” Id. at 203 (quoting International Shoe,
                 326 U.S. at 316). Accordingly, “the relationship among the
                 defendant, the forum, and the litigation, rather than the
                 mutually exclusive sovereignty of the States on which the
                 rules of Pennoyer rest, became the central concern of the
                 inquiry into personal jurisdiction.” Id. at 204.3

                    Shaffer then turned to the law of in rem jurisdiction. The
                 Court recognized that “[n]o equally dramatic change [had]


                     3
                        International Shoe’s conclusion that personal jurisdiction must be
                 based on the relationship among the defendant, forum, and litigation led
                 to the development of two categories of personal jurisdiction: (1) general
                 jurisdiction, where defendants’ “affiliations with the State are so
                 continuous and systematic as to render them essentially at home in the
                 forum State,” and (2) specific jurisdiction, where defendants’ “in-state
                 activities” are “enough to subject [them] to jurisdiction in that State’s
                 tribunals with respect to suits relating to that in-state activity.” Daimler
                 AG v. Bauman, 571 U.S. 117, 126–27 (2014).
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 30 of 43 Page ID #:1541




                 30                  UNITED STATES V. OBAID

                 occurred in the law governing jurisdiction in rem.” Id. at 205.
                 But the Court stated it intended to effect such a change,
                 announcing that “the time is ripe to consider whether the
                 standard of fairness and substantial justice set forth in
                 International Shoe should be held to govern actions in rem as
                 well as in personam.” Id. at 206.

                     Shaffer had no difficulty concluding that the answer to
                 this question was yes. According to the Court, “the same test
                 of ‘fair play and substantial justice’” discussed in
                 International Shoe should apply to exercises of both in
                 personam and in rem jurisdiction. Id. at 207. This is because
                 “[a]ll proceedings, like all rights, are really against persons.”
                 Id. at 207 n.22 (quoting Tyler v. Court of Registration,
                 175 Mass. 71, 76 (1900) (Holmes, C.J.)). The only functional
                 difference between an in rem and in personam proceeding is
                 “the number of persons affected.” Id.4 Therefore, going
                 forward, any “exercise of jurisdiction over the interests of
                 persons” would have to meet “the minimum-contacts
                 standard elucidated in International Shoe” in order to be
                 “consistent with the Due Process Clause.” Id. at 207. As
                 with in personam jurisdiction, “the relationship among the
                 defendant, the forum, and the litigation, rather than the
                 mutually exclusive sovereignty of the States on which the
                 rules of Pennoyer rest,” would determine whether a court has
                 in rem jurisdiction “over the interests of persons in a thing.”
                 Id. at 204, 207 (internal quotation marks omitted).

                     Having announced the new rule governing in rem
                 jurisdiction, Shaffer considered and rejected the arguments


                      4
                       As discussed above, in personam proceedings impose personal
                 obligations on defendants, but in rem proceedings may affect all persons
                 with an interest in the property. Id. at 199 n.17.
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 31 of 43 Page ID #:1542




                                   UNITED STATES V. OBAID                     31

                 raised against such a change. Most important, Shaffer
                 brushed aside “the long history of [in rem] jurisdiction based
                 solely on the presence of property in a State.” Id. at 211. The
                 Court declared it was not bound by precedent “supporting the
                 proposition that jurisdiction based solely on the presence of
                 property satisfies the demands of due process.” Id. at 212.
                 That obsolete idea had to be rejected, because “‘[t]raditional
                 notions of fair play and substantial justice’ can be as readily
                 offended by the perpetuation of ancient forms that are no
                 longer justified as by the adoption of new procedures that are
                 inconsistent with the basic values of our constitutional
                 heritage.” Id. As to in rem jurisdiction in particular, “[t]he
                 fiction that an assertion of jurisdiction over property is
                 anything but an assertion of jurisdiction over the owner of the
                 property supports an ancient form without substantial modern
                 justification,” and “[i]ts continued acceptance would serve
                 only to allow state-court jurisdiction that is fundamentally
                 unfair to the defendant.” Id.

                     Shaffer also rejected the argument that its departure from
                 precedent would eliminate jurisdiction in too many cases. As
                 the Court explained, “jurisdiction over many types of actions
                 which now are or might be brought in rem would not be
                 affected by a holding that any assertion of state-court
                 jurisdiction must satisfy the International Shoe standard,” id.
                 at 208, because “the presence of property in a State may bear
                 on the existence of jurisdiction by providing contacts among
                 the forum State, the defendant, and the litigation,” id. at 207.
                 Where “claims to the property itself are the source of the
                 underlying controversy between the plaintiff and the
                 defendant, it would be unusual for the State where the
                 property is located not to have jurisdiction.” Id.
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 32 of 43 Page ID #:1543




                 32                  UNITED STATES V. OBAID

                     Encapsulating its rejection of 100 years of precedent, the
                 Court stated: “We therefore conclude that all assertions of
                 state-court jurisdiction must be evaluated according to the
                 standards set forth in International Shoe and its progeny.” Id.
                 at 212 (emphasis added). Applying its new rule to the facts
                 before it, the Court concluded that “Delaware’s assertion of
                 jurisdiction” was “inconsistent” with the Due Process Clause.
                 Id. at 216–17.

                                                    B

                     Shaffer is directly on point here. The government’s
                 forfeiture action against Obaid’s Palantir stock under the civil
                 forfeiture statute, 18 U.S.C. § 981(a)(1), is an in rem
                 proceeding. Under the statute, the government “begins a
                 judicial civil forfeiture action by filing an in rem complaint
                 against the property.” United States v. $133,420.00 in U.S.
                 Currency, 672 F.3d 629, 634 (9th Cir. 2012). The district
                 court then adjudicates the interests of any persons claiming an
                 ownership interest in the property. 18 U.S.C. § 983(a)(4). If
                 the government prevails, title to the property vests in the
                 government. See United States v. Spahi, 177 F.3d 748, 754
                 (9th Cir. 1999) (citing United States v. 92 Buena Vista Ave.,
                 507 U.S. 111, 125 (1993)) (“under the forfeiture statutes,” the
                 United States “is required to perfect title by legal action
                 before title may vest.”).5



                      5
                       Although a forfeiture judgment under § 981 “relates back” to when
                 the offense was committed, see 18 U.S.C. § 981(f), “[w]here there is no
                 such judgment the government acquires no title or interest in the
                 property,” 1 David B. Smith, Prosecution and Defense of Forfeiture Cases
                 ¶ 3.05[2] (Matthew Bender). In other words, a § 981 forfeiture proceeding
                 adjudicates property not yet owned by the government.
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 33 of 43 Page ID #:1544




                                      UNITED STATES V. OBAID                             33

                     Under Shaffer, the district court’s jurisdiction over the
                 property subject to an in rem complaint constitutes an
                 “assertion of jurisdiction over the owner of the property.”
                 433 U.S. at 212 (emphasis added).6 Therefore, Shaffer
                 requires the district court to apply the minimum contacts
                 framework to each person who claims ownership of the
                 property. Id. Here, it is undisputed that Obaid is the owner
                 of the seized Palantir shares. Under Shaffer, therefore, the
                 district court must consider whether Obaid has “minimum
                 contacts” with the forum such that “the maintenance of the
                 suit does not offend ‘traditional notions of fair play and
                 substantial justice.’” International Shoe, 326 U.S. at 316.
                 The district court did not address this question of minimum
                 contacts, and the answer is not obvious: the government
                 argues that Obaid has sufficient contacts with the United
                 States as a whole to confirm the court’s jurisdiction under
                 28 U.S.C. § 1355(b), while Obaid argues that the court must
                 find that he has sufficient contacts with California. We
                 should remand to the district court to address that question
                 and conduct the required minimum contacts analysis.

                                                     III

                    The majority acknowledges that “one might deduce” from
                 Shaffer that “Obaid’s position carries the day.” Maj. at 11.
                 But the majority then concludes that the Supreme Court
                 undermined (or overturned) Shaffer’s groundbreaking
                 expansion of “fair play and substantial justice” when it
                 decided a subsequent bankruptcy case, Tennessee Student


                     6
                        The conclusion that the court is asserting jurisdiction over Obaid is
                 particularly compelling where, as here, the court’s authority over the res
                 is merely a legal fiction: the Palantir shares are not within either the
                 territory or control of the district court.
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 34 of 43 Page ID #:1545




                 34               UNITED STATES V. OBAID

                 Assistance Corp. v. Hood, 541 U.S. 440 (2004). According
                 to the majority, Hood stands for the proposition that a court
                 may continue to assert jurisdiction over the property rights of
                 an absent owner so long as it has in rem jurisdiction over the
                 property itself. Maj. at 12–13, 15.

                     The majority’s reading of Hood is incorrect because it is
                 based on a misunderstanding of the nature of bankruptcy
                 proceedings. In Hood, a debtor sought a determination that
                 her student loans were dischargeable under 11 U.S.C.
                 § 523(a)(8), which provides that a bankruptcy court cannot
                 discharge a student loan guaranteed by a governmental unit
                 unless the court determines that allowing the debt to survive
                 would impose an “undue hardship” on the debtor. As
                 required by the Federal Rules of Bankruptcy Procedure, the
                 debtor filed a proceeding (styled as an “adversary” action)
                 against various government guarantors, including the
                 Tennessee Student Assistance Corporation (TSAC), a state
                 entity. Hood, 541 U.S. at 444–45, 451–52. TSAC moved to
                 dismiss the action, asserting sovereign immunity under the
                 Eleventh Amendment. Id. at 445. The Supreme Court
                 rejected TSAC’s argument, holding that a bankruptcy court’s
                 discharge of government-guaranteed student loan debt under
                 § 523(a)(8) does not implicate a state’s Eleventh Amendment
                 immunity. Id. at 450.

                      The Supreme Court based this conclusion on the nature of
                 bankruptcy proceedings. In a “typical voluntary bankruptcy
                 proceeding,” the debtor invokes the court’s jurisdiction by
                 filing a petition for bankruptcy. Id. at 447. The
                 commencement of the proceeding creates a bankruptcy estate
                 consisting of the debtor’s property interests. 11 U.S.C.
                 § 541(a); see also 1 Collier on Bankruptcy ¶ 3.01[4] (Richard
                 Levin & Henry J. Sommer eds., 16th ed.). The bankruptcy
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 35 of 43 Page ID #:1546




                                   UNITED STATES V. OBAID                       35

                 court has jurisdiction over the debtor and the debtor’s estate,
                 Hood, 541 U.S. at 447, and creditors can participate in the
                 bankruptcy by filing a proof of claim, 11 U.S.C. §§ 501, 726.
                 But the court does not adjudicate the creditors’ property
                 rights, see Hood, 541 U.S. at 447, and need not have
                 jurisdiction over the creditors, see id. at 453. At the close of
                 the bankruptcy proceeding, the bankruptcy court issues a
                 discharge order that “releases a debtor from personal liability
                 with respect to any discharged debt.” Id. at 447. This
                 proceeding is in rem, because it determines “all claims that
                 anyone, whether named in the action or not, has to the
                 property or thing in question.” Id. at 448.

                     Although a bankruptcy court does not exercise personal
                 jurisdiction over creditors, id. at 453, it is able to provide the
                 debtor with a fresh start from all debts because “[a] federal
                 court’s jurisdiction over the dischargeability of debt . . .
                 derives not from jurisdiction over the state or other creditors,
                 but rather from jurisdiction over debtors and their estates.”
                 Id. at 447–48 (quoting In re Collins, 173 F.3d 924, 929 (4th
                 Cir. 1999)). Of course, a bankruptcy court’s rulings may
                 affect creditors’ interests in the debtor’s property. For
                 example, a creditor’s debt may become uncollectible after a
                 bankruptcy court discharges a debtors’ debts. See 11 U.S.C.
                 § 524(a). But this does not mean that the court exercises
                 jurisdiction over the creditor or the creditor’s property. “A
                 debtor does not seek monetary damages or any affirmative
                 relief from a [creditor] by seeking to discharge a debt; nor
                 does he subject an unwilling [creditor] to a coercive judicial
                 process. He seeks only a discharge of his debts.” Hood,
                 541 U.S. at 450.

                     Hood applied these principles undergirding bankruptcy
                 jurisdiction to the question whether bankruptcy proceedings
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 36 of 43 Page ID #:1547




                 36                UNITED STATES V. OBAID

                 could infringe a state’s sovereign immunity when the state is
                 a creditor. The Court first noted that a state is treated like any
                 other creditor in bankruptcy, see, e.g., Gardner v. State of
                 New Jersey, 329 U.S. 565, 571, 573–75 (1947); Van Huffel v.
                 Harkelrode, 284 U.S. 225, 227–28 (1931), and is therefore
                 “bound by a bankruptcy court’s discharge order no less than
                 other creditors.” Hood, 541 U.S. at 448. Next, the Court
                 concluded that because bankruptcy proceedings do not
                 adjudicate creditors’ property rights, the bankruptcy court’s
                 “exercise of its in rem jurisdiction to discharge a debt does
                 not infringe a State’s sovereignty,” and the court does not
                 exercise “jurisdiction over the State.” Id. at 448, 453.

                     Ignoring the difference between a creditor in a bankruptcy
                 case and a property owner in a forfeiture action, the majority
                 reads Hood as supporting application of all “traditional in rem
                 principles.” Maj. at 16. The majority’s sole support for this
                 conclusion is Hood’s cite to a civil procedure treatise and an
                 accompanying parenthetical stating that “jurisdiction over the
                 person is irrelevant if the court has jurisdiction over the
                 property.” Hood, 541 U.S. at 453 (quoting 4A C. Wright &
                 A. Miller, Federal Practice and Procedure § 1070, pp. 280–81
                 (3d ed. 2002)). In context, the parenthetical merely supports
                 Hood’s holding that a bankruptcy court’s in rem jurisdiction
                 over the debtor’s property is sufficient to resolve the claims
                 of all creditors (including a state) to that property, and the
                 court need not have jurisdiction over the state to accomplish
                 this goal. Id. Nothing in Hood suggests that a court may
                 exercise in rem jurisdiction without personal jurisdiction over
                 the owner of the res.

                     In sum, Hood did not resurrect the in rem jurisdiction
                 theory, rejected in Shaffer, that a court may assert jurisdiction
                 over an absent property owner so long as it has jurisdiction
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 37 of 43 Page ID #:1548




                                  UNITED STATES V. OBAID                     37

                 over the property itself. To the contrary, Hood did not
                 mention or cite Shaffer and held only that a bankruptcy court
                 does not assert jurisdiction over creditors because a
                 bankruptcy proceeding does not adjudicate their property
                 interests. Id. at 447. Because the debtor, not the creditor,
                 owns the property before a bankruptcy court, and the
                 bankruptcy court does not adjudicate the creditor’s property
                 rights, Hood had no occasion to address the question whether
                 a court with in rem jurisdiction over property can adjudicate
                 the rights of that property’s absent owner.

                      As this description makes clear, Hood provides no
                 guidance here. Obaid is not a mere creditor. His rights to the
                 property he owns—the Palantir shares—are at stake in the
                 forfeiture proceeding. Nor is Obaid a debtor who has
                 voluntarily submitted himself and his property to the district
                 court, obviating the need for due process protections. Obaid
                 is the person described in Shaffer; the subject of a proceeding
                 against his property, and therefore against Obaid himself.
                 433 U.S. at 207 n.22. Therefore, Hood gives the majority no
                 grounds for ignoring Shaffer.

                                               IV

                     Although the majority recognizes that Hood is not
                 “precisely on point,” Maj. at 13, it provides other reasons for
                 ignoring Shaffer’s clear directive. These reasons are equally
                 misguided.

                                               A

                     First, the majority tries to confine Shaffer to its facts.
                 Disregarding Shaffer’s statement that it was not
                 distinguishing between in rem and quasi in rem jurisdiction,
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 38 of 43 Page ID #:1549




                 38                   UNITED STATES V. OBAID

                 see 433 U.S. at 199 n.17, the majority contends that Shaffer’s
                 holding applies only to quasi in rem proceedings, Maj.
                 at 13–14, 15. According to the majority, this reading is
                 “supported by the failure of the Court to expressly overrule its
                 longstanding precedent anchoring in rem jurisdiction to the
                 presence of the res.” Maj. at 14. Applying traditional in rem
                 principles, the majority contends that the defendant here is
                 the Palantir shares, not Obaid, and therefore Shaffer’s “fair
                 play and substantial justice” requirements do not apply. Maj.
                 at 15.7

                     This reinterpretation of Shaffer contradicts Shaffer’s
                 actual language. The Court clearly established a new rule for
                 both in rem and quasi in rem jurisdiction, concluding that “all
                 assertions of state-court jurisdiction must be evaluated
                 according to the standards set forth in International Shoe and
                 its progeny.” Shaffer, 433 U.S. at 212 (emphasis added).
                 Moreover, Shaffer did not ignore longstanding precedent
                 governing in rem jurisdiction. Rather, the Court made clear
                 that it was sweeping away “the perpetuation of ancient forms
                 that are no longer justified.” Id. Indeed, the majority is right
                 that the Supreme Court has not overruled its precedent


                      7
                        The majority also tries to distinguish Shaffer on the ground that it
                 does not apply to a civil forfeiture proceeding such as this one. Maj. at 14,
                 20. But a civil forfeiture proceeding is an in rem proceeding, and Shaffer
                 stated that “all” assertions of in rem jurisdiction are subject to
                 International Shoe’s minimum-contacts test. 433 U.S. at 212. The
                 majority has not explained why civil forfeiture proceedings are exempt
                 from Shaffer. Nor has the government argued that civil forfeitures have
                 unique characteristics that place them outside Shaffer’s ambit. Indeed, at
                 least one circuit has applied Shaffer to a civil forfeiture proceeding. See
                 United States v. Batato, 833 F.3d 413, 423 (4th Cir. 2016); infra footnote
                 9; cf. Maj. at 22 (asserting that the cases cited by the dissent do not
                 include cases applying Shaffer to civil forfeiture proceedings.).
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 39 of 43 Page ID #:1550




                                        UNITED STATES V. OBAID                          39

                 governing in rem jurisdiction “without explicitly saying
                 so”—but only because the Supreme Court explicitly said that
                 is what it was doing. Maj. at 15.8 Shaffer’s language also
                 refutes the majority’s claim that the suit is against Obaid’s
                 shares of stock, not Obaid himself. Maj. at 15. Shaffer’s
                 basic premise was that “[a]ll proceedings, like all rights, are
                 really against persons.” 433 U.S. at 207 n.22 (quoting Tyler,
                 175 Mass. at 76). And “[a]n adverse judgment in rem
                 directly affects the property owner by divesting him of his
                 rights in the property before the court.” Id. at 206.
                 Therefore, this proceeding over Obaid’s stock is effectively
                 a proceeding against Obaid, and International Shoe’s due
                 process requirements apply.

                                                       B

                     Second, the majority makes strenuous efforts to
                 distinguish its narrow construction of Shaffer from the
                 decisions of other circuits that have faithfully recited
                 Shaffer’s holding. But even a brief review of the relevant



                     8
                         Shaffer could not be more clear:

                            “We are left, then, to consider the significance of the
                            long history of jurisdiction based solely on the presence
                            of property in a State. . . . This history must be
                            considered as supporting the proposition that
                            jurisdiction based solely on the presence of property
                            satisfies the demands of due process, but it is not
                            decisive. . . . We therefore conclude that all assertions
                            of state-court jurisdiction must be evaluated according
                            to the standards set forth in International Shoe and its
                            progeny.”

                 433 U.S. at 211–12 (citations omitted).
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 40 of 43 Page ID #:1551




                 40                   UNITED STATES V. OBAID

                 cases establishes that the majority’s interpretation of Shaffer
                 is contrary to our own precedent and creates a circuit split.

                     We have long acknowledged that assertions of in rem
                 jurisdiction must satisfy International Shoe, “even when the
                 court’s jurisdiction is predicated on its control over an item of
                 property or res.” United States v. Ten Thousand Dollars
                 ($10,000.00) in U.S. Currency, 860 F.2d 1511, 1513 (9th Cir.
                 1988). Further, we have recognized Shaffer’s ruling that
                 “‘judicial jurisdiction over a thing’ is a customary elliptical
                 way of referring to jurisdiction over the interests of persons
                 in a thing.” Id. (quoting Shaffer, 433 U.S. at 207).

                     Our sister circuits have interpreted and applied Shaffer the
                 same way. In United States v. Batato, the Fourth Circuit
                 recited Shaffer’s conclusion that “in order to justify an
                 exercise of jurisdiction in rem, the basis for jurisdiction must
                 be sufficient to justify exercising jurisdiction over the
                 interests of persons in a thing,” and applied “a traditional,
                 state-based minimum contacts approach” to determine
                 whether it had jurisdiction over claimants to property subject
                 to a civil forfeiture action. 833 F.3d 413, 423 (4th Cir. 2016)
                 (quoting Shaffer, 433 U.S. at 207).9 Similarly, the Second


                      9
                       The majority asserts that Batato did not follow Shaffer because it
                 “assume[d] without deciding” that Shaffer was applicable, and stated that
                 “Shaffer “provides only limited guidance as to how to proceed.” Maj.
                 at 18. This is incorrect, because the majority takes these quotes out of
                 context. Batato expressly acknowledged the applicability of the minimum
                 contacts test to in rem proceedings. 833 F.3d at 423. It then stated that
                 Shaffer “provide[d] only limited guidance as to how to proceed” regarding
                 one aspect of that minimum contacts test: whether a court must consider
                 a foreign property owner’s contacts with only the forum state, or with the
                 United States as a whole. Id. at 423 & n.3. But because the foreign
                 claimants had sufficient contacts with the forum state, Batato could
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 41 of 43 Page ID #:1552




                                      UNITED STATES V. OBAID                              41

                 Circuit acknowledged that Shaffer “explained that to have in
                 rem jurisdiction it is necessary, at the very least, to satisfy the
                 minimum contacts standard set out in International Shoe” and
                 upheld the district court’s conclusion that it lacked in rem
                 jurisdiction over a defendant that “did not have minimum
                 contacts.” LiButti v. United States, 178 F.3d 114, 123 (2d
                 Cir. 1999).10 These faithful applications of Shaffer are
                 decisive holdings, not “lukewarm discussion[s].” Maj. at 20.

                     Other circuits have acknowledged the breadth of Shaffer’s
                 rule. Shortly after Shaffer was decided, the Fifth, Sixth and
                 Seventh Circuits correctly recited its holding. See Inland
                 Credit Corp. v. M/T Bow Egret, 556 F.2d 756, 757 (5th Cir.
                 1977) (denying a petition for rehearing en banc and citing
                 Shaffer’s holding that “states’ assertion of in rem jurisdiction
                 must satisfy the same ‘minimum contacts standard’ applied
                 to in personam jurisdiction”); Pickens v. Hess, 573 F.2d 380,


                 “assume without deciding” that the more demanding “state-based
                 minimum contacts approach” controlled. Id. at 423. Batato made clear
                 that the court could not exercise in rem jurisdiction without obtaining
                 personal jurisdiction over the owner of the property subject to civil
                 forfeiture. In sum, nothing in Batato suggests any reluctance to apply
                 Shaffer.
                     10
                        The majority’s statement that Libutti “did not dismiss the in rem
                 action for lack of jurisdiction,” Maj. at 19, mischaracterizes the case. For
                 our purposes, the pertinent question in Libutti was whether the district
                 court could exercise jurisdiction over a third party who had an ownership
                 interest in a race horse. Libutti held that the court did not have in
                 personam jurisdiction over the third party because the third party lacked
                 minimum contacts with the forum state, and “[s]ince [the third party] did
                 not have minimum contacts, the district court did not have in rem
                 jurisdiction either.” 178 F.3d at 123. While Libutti upheld the trial court’s
                 rulings with regard to the defendant over which the court had jurisdiction,
                 Maj. at 19, this is irrelevant to our analysis.
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 42 of 43 Page ID #:1553




                 42                  UNITED STATES V. OBAID

                 387 (6th Cir. 1978) (citing Shaffer for the proposition that “all
                 claims of jurisdiction, both in personam and in rem, must be
                 evaluated in light of the standards of International Shoe and
                 its progeny”); Lakeside Bridge & Steel Co. v. Mountain State
                 Const. Co., Inc., 597 F.2d 596, 600 (7th Cir. 1979) (stating,
                 in its overview of in rem jurisdiction, that “the principles of
                 International Shoe were held [in Shaffer] to govern assertion
                 by a state of In rem as well as In personam jurisdiction”).11
                 A decade later, the Third and Fourth Circuits cited Shaffer for
                 the same principle. See Salazar v. Atlantic Sun, 881 F.2d 73,
                 76 (3d Cir. 1989) (noting that Shaffer affected “traditional in
                 rem procedures” by requiring “the presence of a defendant’s
                 minimum contacts with the forum”); Pittsburgh Terminal
                 Corp. v. Mid Allegheny Corp., 831 F.2d 522, 526 (4th Cir.
                 1987) (explaining that, after Shaffer, “the minimum contacts
                 rule of International Shoe would henceforth be applied to

                      11
                         Scholars writing in Shaffer’s immediate aftermath expressed no
                 doubt as to whether Shaffer applied to in rem proceedings. See Angela M.
                 Bohmann, Applicability of Shaffer to Admiralty in Rem Jurisdiction,
                 53 Tul. L. Rev. 135, 135 (1978–79) (“In its 1977 decision in Shaffer v.
                 Heitner, the Supreme Court determined that the due process clause of the
                 Fourteenth Amendment required all assertions of state court jurisdiction
                 to be tested under the principles established in its earlier decision in
                 International Shoe Co. v. Washington); see also, John R. Leathers, The
                 First Two Years After Shaffer v. Heitner, 40 La. L. Rev. 907, 910 (1980);
                 Stefan A. Riesenfeld, Shaffer v. Heitner: Holding, Implications,
                 Forebodings, 30 Hast. L.J. 1183, 1204 n.100 (1979); Joseph J. Kalo,
                 Jurisdiction as an Evolutionary Process: The Development of Quasi in
                 Rem and In Personam Principles, 1978 Duke L.J. 1147, 1189–90 (1978);
                 Linda J. Silberman, Shaffer v. Heitner: The End of an Era, 58 N.Y.U. L.
                 Rev. 33, 62–63 (1978); William R. Slomanson, Real Property Unrelated
                 to Claim: Due Process for Quasi in Rem Jurisdiction?, 83 Dick. L. Rev.
                 51, 54 (1978); Joseph P. Zammitt, Reflections on Shaffer v. Heitner,
                 5 Hast. Const. L.Q. 15, 17 (1978); Donald W. Fyr, Shaffer v. Heitner: The
                 Supreme Court’s Latest Last Words on State Court Jurisdiction, 26 Emory
                 L.J. 739, 757–78, 762–64 (1977).
Case 2:17-cv-04446-DSF-PLA Document 86 Filed 08/24/20 Page 43 of 43 Page ID #:1554




                                      UNITED STATES V. OBAID                           43

                 actions in rem and quasi in rem, as well as to actions in
                 personam”).

                     Against this consensus, the majority’s erroneous
                 interpretation of Shaffer stands alone.12

                                                    V

                     Shaffer effected a transformation of the law of in rem
                 jurisdiction in order to ensure that “fair play and substantial
                 justice” prevail. In doing so, the Supreme Court was well
                 aware that it was sweeping aside a century of jurisprudence
                 which had allowed courts to adjudicate rights to property
                 even when doing so ran roughshod over the rights of the
                 persons who owned the property. By attempting to confine
                 Shaffer to its facts, the majority turns its back on the Court’s
                 protection of due process rights and creates a conflict with
                 every circuit court that has addressed this issue. I dissent
                 from the majority’s failure to follow the Supreme Court’s
                 clear instructions.




                     12
                         While the majority notes that “no court has dismissed a civil
                 forfeiture action for lack of personal jurisdiction over a claimant,” Maj.
                 at 18, this is to be expected because a person with property in a state is
                 likely to have enough contacts with that state to satisfy Shaffer, see
                 433 U.S. at 207–08. Shaffer itself predicted “that jurisdiction over many
                 types of actions which now are or might be brought in rem would not be
                 affected by a holding that any assertion of state-court jurisdiction must
                 satisfy the International Shoe standard.” Id. at 208.
